significant index no department of the treasury internal_revenue_service washington d c pate tea division wl t ep ra a2 number release date re company former parent the company files a plan_of_reorganization dear this letter constitutes notice that the company's request for a modification of the conditional waiver of the minimum_funding_standard for the plan for the plan_year ending that was granted in a ruling letter dated date has been september approved accordingly conditions and of the funding waiver are replaced with - the following conditions no later than with the bankruptcy court providing for continuation of the plan and compliance with the conditions of this waiver the effective date of the company's plan_of_reorganization is no later than this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of september based on information submitted by the company he company has reached agreement with the one of the unions representing certain of its employees concerning a contract that will allow the company to exit bankruptcy however it is now anticipated that additional time is needed to work out a plan or reorganization due to competition between capital funds your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the date’ of this when filing form_5500 for the plan_year ending september letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the to the - and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours asx sep h grant director ployee plans
